Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 1 of 15




             EXHIBIT C
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 2 of 15




 1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
 2 Andrew Levine, Esq. (SBN: 278426)                                   ELECTRONICALLY
      levine@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP                                                 FILED
                                                                       Superior Court of California,
   351 California Street, Tenth Floor                                   County of San Francisco
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210                                               10/23/2020
                                                                        Clerk of the Court
 5 Facsimile: (415) 599-0210                                              BY: YOLANDA TABO-RAMIREZ
                                                                                    Deputy Clerk
 6 Douglas Curran, Esq. (pro hac vice)
     curran@braunhagey.com
 7 BRAUNHAGEY & BORDEN LLP
   7 Times Square, Twenty-Seventh Floor
 8 New York, NY 10036
   Telephone: (646) 829-9403
 9 Facsimile: (646) 829-9403

10 ATTORNEYS FOR PLAINTIFFS
   FRANK AMATO, RGB COIN LTD.,
11 and ELFIO GUIDO CAPONE on behalf
   of the G AND M CAPONE TRUST
12

13                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                 COUNTY OF SAN FRANCISCO
15
                                                Case No: CGC-19-581267
16 FRANK AMATO, RGB COIN LTD.,
   and ELFIO GUIDO CAPONE on behalf             DECLARATION OF FRANK AMATO IN
17 of the G AND M CAPONE TRUST,                 SUPPORT OF PLAINTIFFS’ EX PARTE
                                                APPLICATION FOR A RIGHT TO
18         Plaintiffs,                          ATTACH ORDER, WRIT OF
                                                ATTACHMENT, AND TEMPORARY
19                         v.                   PROTECTIVE ORDER

20 HDR GLOBAL TRADING LIMITED, d/b/a            Hearing
   BITMEX; ARTHUR HAYES; ABS                    Date: Monday, October 26, 2020
21 GLOBAL TRADING LIMITED; and DOES             Time: 9:15 a.m.
   1-10,                                        Dept.: 304
22                                              Judge: The Hon. Anne-Christine Massullo
         Defendants.
23                                              Complaint filed: Dec. 4, 2019
                                                FAC filed: April 27, 2020
24                                              SAC filed: August 18, 2020
25
                                                Trial Date: None Set
26
                                                REDACTED
27

28
                                                                         Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 3 of 15




 1          I, Frank Amato, declare:

 2          1.      I am a Plaintiff in the above-captioned matter.

 3          2.      I make this declaration based on personal knowledge. If called as a witness, I would

 4 and would testify competently to the facts stated herein.

 5          3.      I am a private investor in the Financial Technologies sector, with a focus on bitcoin

 6 and other blockchain technologies. As an “angel” investor, I have made capital contributions to

 7 several business start-ups over the years. An angel investor is an individual who provides capital to

 8 these start-ups, usually in exchange for an ownership interest, at the initial stage when most other

 9 financial institutions and investors are not prepared to back these businesses.

10          4.      I became acquainted with Defendant Arthur Hayes (“Hayes”) on August 18, 2014

11 when he wrote to me via a LinkedIn message that he was seeking equity investors for BitMEX, a

12 cryptocurrency derivatives trading platform.

13          5.      Hayes and his co-founders Sam Reed and Ben Delo created and operate an online

14 cryptocurrency-derivatives trading platform called “BitMEX,” which, until recently, was one of the

15 largest trading platforms of its type in the world, with billions of dollars in trades taking place

16 daily. BitMEX publicly posts its daily, monthly, and yearly trading volume on its website, found at

17 www.bitmex.com.

18          6.      Beginning on September 11, 2014 and through April 16, 2015, Hayes

19 communicated with me repeatedly to solicit my investment in BitMEX. Having read later

20 interviews with Hayes, including the interview available at

21 https://www.cryptoglobe.com/latest/2018/09/800-billion-the-story-of-crypto-derivatives-exchange-

22 bitmex-and-its-ceo-arthus-hayes/, I now know that BitMEX was struggling greatly at the time, with

23 Hayes calling the Platform’s trading volumes “pathetic.”

24          7.      During our initial communications, I was told that I would receive 0.50% of

25 BitMEX for a $50,000 investment. For example, on March 20, 2015, Hayes wrote to me to “make

26 sure we are on the same page,” saying that he was “looking to sell common equity shares, so you

27 will have same right as us [the founders].” After I requested that I lower my investment, I was told

28
                                                1                        Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 4 of 15




 1 that I would receive 0.50% of BitMEX for $30,000. I was told that my investment would be made

 2 pursuant to a Republic of Seychelles Share Purchase Agreement.

 3          8.     In May 2015, Hayes told me that instead of a Share Purchase Agreement, he wanted

 4 me to invest through a “convertible financing structure” in which my investment would “convert to

 5 preferred shares at [BitMEX’s] next round of financing.” Hayes sent me a Simple Agreement for

 6 Future Equity (“SAFE”) pursuant to which I would invest in BitMEX. Given the change, I

 7 requested time to review the agreement and confirmed with Hayes that I was investing in the initial

 8 round, “pre-Series A” financing round. Hayes assured me that my “shares will convert at the next

 9 financing round, which will be our first financing round.”

10          9.     In response to my inquiry concerning the terms of the investment, Hayes wrote back

11 to me that “the relevant terms” are that “investment will convert to preference shares at our next

12 equity financing round,” that “shares will convert at a 20% discount to the per share price,” and

13 that “after converting your ownership stake is capped at 0.50% based on a $30,000 USD

14 investment.”

15          10.    The SAFE contained a provision under which HDR was required to automatically

16 issue shares to me upon an “Equity Financing” event. When such an event occurred, the SAFE

17 contained a formula for determining the number of shares HDR would issue, with a cap for my

18 ownership interests at 0.50% of the entity.

19          11.    Based on my experience as an angel investor, it is not unusual for SAFEs to be

20 triggered extremely quickly.

21          12.    Relying on Hayes’s representations that my investment would convert into equity at

22 the next financing round which HDR was going to raise, I executed the SAFE on June 15, 2015 and

23 wired Hayes $30,000 on June 26, 2015. Attached hereto as Exhibit 1 is a true and correct copy of

24 the SAFE that I executed with Defendant HDR on June 15, 2015.

25          13.    I later discovered that HDR was a 2015 participant in the Chinaccelerator program,

26 an accelerator program run by a venture capital investor called SOSV. Participants in accelerator

27 programs like Chinaccelerator give equity to investors in exchange for capital investments. After

28 discovering that HDR had participated in Chinaccelerator, in November 2018 I emailed Hayes to
                                                2                        Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 5 of 15




 1 inquire about my equity rights, as I believed that SOSV’s investment into HDR should have

 2 triggered my SAFE. Hayes informed me that my SAFE had not converted into equity because “no

 3 equity financing has occurred.”

 4         14.    Between November 2018 and February 2019, I repeatedly inquired about my equity

 5 rights, but Hayes continued to invent new reasons why my equity rights had not triggered. For

 6 example, on January 2, 2019, Hayes told me that the reason why SOSV’s investment into HDR had

 7 not triggered was because SOSV did not give any money to HDR in exchange for HDR’s equity. I

 8 only have very recently have discovered, though discovery from SOSV, that this representation

 9 was false.

10         15.    I initiated this lawsuit on December 4, 2019 to hold Defendants to account for their

11 wrongful conduct.

12         16.    I understand that in the course of this lawsuit, SOSV was ordered by a New Jersey

13 Court to produce documents. Under the Protective Order that I has been entered between the

14 parties in this case, I understand SOSV agreed to allow me and co-Plaintiff Mr. Capone to review

15 the documents that they produced.

16         17.    During my review of SOSV’s production, I saw

17

18

19

20

21         18.

22

23

24

25

26         19.

27

28
                                                3                        Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 6 of 15




 1         20.

 2

 3

 4

 5

 6         21.

 7

 8                                                      In other words, it appeared as if Mr. Capone

 9 and I had never made any investment in HDR.

10         22.

11

12

13

14         23.     My equity rights in HDR have never been acknowledged, nor have I ever received a

15 dividend payment.

16         24.     I now know that ever since I invested in June of 2015, Hayes and BitMEX

17 embarked on a campaign to cheat me out of my ownership rights, including millions of dollars of

18 dividends that BitMEX has issued to its shareholders.

19         25.     Further, recent events concerning HDR and its founder Hayes have caused me

20 concern regarding my ability to collect the funds that HDR owes to me.

21         26.     I saw on twitter and online news sources on October 1, 2020 that Hayes and his co-

22 founders in BitMEX, Sam Reed and Ben Delo, and another BitMEX employee, Greg Dwyer, were

23 criminally indicted by the U.S. Department of Justice. I understand that although Sam Reed was

24 arrested in the United States and then posted bail, the other two founders of BitMEX, Hayes and

25 Ben Delo, remain at large.

26         27.     I also saw that on the same day, the Commodity Futures Trading Commission had

27 launched a complaint against Defendants HDR, Hayes, and ABS, as well as other BitMEX-

28
                                                4                        Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 7 of 15




 1 affiliates and its founders, for a wide variety of regulatory violations. I have reviewed the DOJ

 2 indictment and the CFTC complaint.

 3          28.     Since I stay current on cryptocurrency- and BitMEX-related news sources and

 4 articles, I read various news reports, including the article accessible at

 5 https://coingeek.com/bitmex-ceo-arthur-hayes-resigns/, which states that “money began leaving the

 6 BitMEX exchange in exodus” and that “24 hours after the news broke, over 40,000 BTC [Bitcoins]

 7 (~$431 million) had been withdrawn from BitMEX.”

 8          29.     Moreover, I also saw other news stories, including the article available at

 9 https://cryptonews.com/news/breaking-arthur-hayes-steps-down-as-ceo-of-bitmex-7931.htm, that

10 disclosed that BitMEX’s own funds, which I understand to consist mostly of bitcoin, were “held in

11 multi[-signature] wallets that require a signature from multiple private keys in order to be

12 unlocked” with “BitMEX’s three founders each hold[ing] a key, and two of three partners must

13 sign each withdrawal.” In short, BitMEX’s substantial cryptocurrency-based assets are accessible

14 only by its founders who are facing criminal charges, two of whom remain at large.

15          30.     Such conduct is disturbing, especially in connection with Hayes’s and HDR’s

16 apparent willingness to regularly disregard the law. I saw a video showing a debate between Hayes

17 and another guest concerning BitMEX’s practices, dated July 15, 2019, titled “The Tangle in

18 Taipei with Arthur Hayes and Nouriel Roubini,” which is available at

19 https://www.youtube.com/watch?v=qlZukhN_C6c&t=9m52s, in which Hayes was asked by a

20 debate moderator how the Seychellois authorities compare to other global regulators. Hayes stated

21 “it just costs more to bribe them,” and, when pressed by the moderator about “that not being an

22 answer,” Hayes responded that “it is an answer” and that he pays “a coconut” to bribe the

23 Seychellois authorities.

24

25

26

27

28
                                                5                        Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 8 of 15




 1         I swear under penalty of perjury under the laws of the United States that the foregoing is

 2 true and correct.

 3

 4 Dated: October 23, 2020                              By:
                                                                Frank Amato
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                6                        Case No. CGC-19-581267
     DECL. OF FRANK AMATO ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH ORDER
        AND WRIT OF ATTACHMENT, OR, IN THE ALTERNATIVE, A TEMPORARY PROTECTIVE ORDER
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 9 of 15




                    EXHIBIT 1
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 10 of 15
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 11 of 15
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 12 of 15
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 13 of 15
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 14 of 15
Case 3:20-cv-03345-WHO Document 84-4 Filed 10/30/20 Page 15 of 15
